     Case 3:18-cr-03560-LAB Document 58 Filed 04/29/20 PageID.237 Page 1 of 4



1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                       CASE NO. 18cr3560-LAB

12                                        Plaintiff,
                                                       ORDER GRANTING MOTION TO
                           vs.                         EXTEND THE TIME TO APPEAL [Dkt.
13                                                     56]
14     JESUS ENRIQUE SANCHEZ VAZQUEZ,
                                       Defendant.
15
16
17          A panel of the Ninth Circuit has remanded this case for the limited purpose of having

18    this Court determine whether Defendant Jesus Sanchez Vazquez’s delay in filing his notice

19    of appeal should be excused as the result of “excusable neglect or good cause.” Fed. R.

20    App. Proc. 4(b)(4). Under the liberal standards that apply to this question, the answer is

21    yes. See Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (applying the four-factor

22    test set out in Pioneer v. Brunswick, 507 U.S. 380 (1993)). Defendant speaks only limited

23    English and alleges that he had to rely on other inmates to prepare his notice of appeal. At

24    the time he filed his appeal, he also lacked access to both his case files and Spanish-

25    language legal resources, like the Federal Rules of Appellate Procedure. Despite these

26    barriers, he managed to file a notice of appeal just four days late, which can hardly be

27    considered prejudicial delay. Given the circumstances, the Court finds “excusable neglect”

28    and GRANTS Defendant’s motion to extend the time to appeal under Rule 4(b)(4).



                                                 -1-
     Case 3:18-cr-03560-LAB Document 58 Filed 04/29/20 PageID.238 Page 2 of 4



1            But the Court is concerned that permitting an appeal here is nonetheless bad policy.
2     The plea agreement in this case states that “Defendant waives (gives up) all rights to appeal
3     and to collaterally attack every aspect of the conviction and sentence.” Dkt. 24 at 11. The
4     agreement was signed by the Defendant after consultation with his counsel, and the
5     Defendant specifically acknowledged the waiver of appeal provision during both his plea
6     colloquy and sentencing. See Dkt. 46 at 7:15-24; Dkt. 47 at 30:10-15. The appellate waiver
7     contains only two exceptions: “(i) defendant may appeal a custodial sentence above the
8     greater of 71 months or the statutory mandatory minimum term, if applicable; and (ii)
9     defendant may collaterally attack the conviction or sentence on the basis that defendant
10    received ineffective assistance of counsel.” Dkt. 24 at 11. The first exception isn’t implicated
11    because the Court imposed a 71-month custodial sentence, just as the plea agreement
12    called for. The second exception relates only to collateral attack, not direct appeals, and
13    isn’t relevant here.
14           Defendant therefore got exactly what he bargained for: a sentence of less than 71
15    months in custody. What did the government get for its bargain? If Defendant is allowed to
16    appeal his sentence, the answer is not much.
17           “Plea bargains are an important—indeed an essential—component of our criminal
18    justice system; they provide vast benefits to the government, to our courts, to the public and
19    to criminal defendants.” United States v. Gonzalez, 981 F.2d 1037, 1040 (9th Cir.1992)
20    (Kozinski, J., dissenting). In reaching a plea bargain, the government receives two distinct
21    but related benefits. First, it is relieved of its obligation to take the case to trial. This benefit
22    accrues not just to the government, but also to the courts, which are now free to devote their
23    limited resources to other cases. More importantly, though, the government also receives
24    the promise of finality—that if the judge accepts and follows the plea agreement, the charge
25    will stick and the defendant’s conviction will be final. It is this latter benefit, finality, that is
26    “perhaps the most important benefit of plea bargaining.” United States v. Navarro–Botello,
27    912 F.2d 318, 322 (9th Cir.1990).
28



                                                    -2-
     Case 3:18-cr-03560-LAB Document 58 Filed 04/29/20 PageID.239 Page 3 of 4



1             By permitting an appeal here—by implicitly sanctioning the defendant’s breach of the
2     plea agreement—the government is deprived of finality. See Gonzalez, 981 F.2d at 1040
3     (Kozinski, J., dissenting) (“A defendant breaches the contract when he nevertheless files a
4     notice of appeal after agreeing not to do so, thereby denying the government, the public and
5     the courts the benefit of the plea agreement.”) Even if it ultimately prevails, the government
6     will expend its limited resources on defending an appeal that should never have been
7     brought. It will be forced to address both the waiver issue and the merits, and the case will
8     likely drag out for a year or more. “It is precisely to avoid the expenditure of these resources
9     that the government includes no-appeal clauses in many plea bargains.” Id.
10            Defendant now argues, based on the Supreme Court’s recent decision in Rehaif v.
11    United States, __ U.S. __, 139 S. Ct. 2191 (2019), that his plea colloquy was defective and
12    that his appellate waiver therefore doesn’t apply. See United States v. Bibler, 495 F.3d 621,
13    624 (9th Cir. 2007) (“An appeal waiver will not apply if . . . a defendant’s guilty plea failed to
14    comply with Fed. R. Crim. P. 11.”). But the Ninth Circuit has consistently rejected this
15    argument, see United States v. Jefferson, 791 F.3d 1013, 1019 (9th Cir. 2015); United
16    States v. Carranza, 289 F.3d 634, 644 (9th Cir. 2002); United States v. Ramirez–Ramirez,
17    875 F.2d 772, 774 (9th Cir. 1989); United States v. Rea, 532 F.2d 147, 149 (9th Cir. 1976),
18    and there is little reason to think Rehaif has altered the calculus. After all, in Jefferson, the
19    defendant made an argument like the one Defendant now advances: that the Supreme
20    Court’s decisions in Alleyne v. United States, 570 U.S. 99 (2013) and Flores–Figueroa v.
21    United States, 556 U.S. 646 (2009) abrogated this Ninth Circuit precedent and required that
22    a mens rea be read into all portions of the drug importation statute. The Ninth Circuit
23    rejected this argument, finding that unlike the statutes at issue in Alleyne and Flores-
24    Figueroa, the drug importation statute was not at risk of penalizing “innocent conduct” in the
25    absence of a mens rea on all elements. Jefferson, 791 F.3d at 1018. “If the government
26    must prove that the defendant knew he was importing some amount of a controlled
27    substance, that is sufficient to ensure the statute penalizes only culpable conduct.” Id. So
28    it is here.



                                                   -3-
     Case 3:18-cr-03560-LAB Document 58 Filed 04/29/20 PageID.240 Page 4 of 4



1            The Court is not attempting to wade into the merits of Defendant’s appeal, or to argue
2     that defendants who enter plea agreements never have a valid reason to appeal. Crafty
3     defendants can always come up with some reason why their appellate waiver doesn’t apply.
4     But that’s just the point: the exception now swallows the rule. A defendant seeking to avoid
5     the plain language of his appellate waiver need only recite the magic words—“defective plea
6     colloquy,” “ineffective assistance of counsel,” “illegal sentence”—to render the language
7     meaningless. The Court struggles to condone appeals like this one that are plainly an
8     attempt by a defendant to have his cake and eat it too.
9            The Court finds “excusable neglect” to extend Defendant’s appellate deadline, (Fed.
10    R. App. Proc. 4(b)(4)), but it does so unenthusiastically.
11           IT IS SO ORDERED.
12    Dated: April 27, 2020
13                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
